DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 07/31/2022, in which, claims 1-20 are cancelled. Claims 21-40 remain pending in the present application with claims 21, 29, and 37 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28-29, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10,741,090 B2 (hereinafter “’1090”).
Regarding claim 21 of this application, 
Claim 21 of the application
Claim 1 of ‘1090
A method for reinforcing proficiency skills comprising the steps of:
A method for reinforcing proficiency skills of a specified topic by teaching to an inanimate object through repetitive multi-modal cognitive stimulation using staged performances in combination with a multi-media system, the method comprising the steps of:

establishing a predetermined Max Run Time for a Video Project,
curating at least first and second Video Vignettes, 
curating at least first and second Video Vignettes for the Video Project, 

said step of curating the first Video Vignette comprising a first Capture Job and a first Narrate Job,

the first Capture Job comprising the steps of: generating first raw video content by live-action video-recording a staged live-action performance about an assigned topic using a video camera device having a non-transitory camera storage medium, storing the first raw video content on the camera storage medium, designating at least a portion of the first raw video content as first Vignette Clips, the first Vignette Clips having a run time, transferring the first Vignette Clips to a non-transitory WIP Storage Medium, establishing an Unfinished Project Run Time as the run time of the first Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the Unfinished Project Run Time, altering the Unfinished Project Run Time by trimming the first Vignette Clips, disassociating any native audio content from the first Vignette Clips to create a first Soundless Preview,
said step of curating the first Video Vignette comprising the steps of: 
composing a first narration script for a first Soundless Preview, playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script, storing in a non-transitory storage medium an audio recording of the first narration script in synchronicity with the first Soundless Preview to create a Narrated First Video Vignette, 
the first Narrate Job comprising the steps of: 

composing a first narration script for a first Soundless Preview, playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script to simulate a synchronized voice-over narration, storing in a non-transitory storage medium an audio recording of the first narration script in synchronicity with the first Soundless Preview to create a Narrated First Video Vignette, saving the Narrated First Video Vignette in the WIP Storage Medium,
said step of curating the second Video Vignette comprising 
said step of curating the second Video Vignette comprising a second Capture Job and a second Narrate Job,

the second Capture Job comprising the steps of: generating second raw video content by live-action video-recording a staged live-action performance about the assigned topic using a video camera device having a non-transitory camera storage medium, storing the second raw video content on the camera storage medium, designating at least a portion of the second raw video content as second Vignette Clips, the second Vignette Clips having a run time, transferring the second Vignette Clips to the non-transitory WIP Storage Medium, re-computing the Unfinished Project Run Time by summing of the run times of the first and second Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the re-computed Unfinished Project Run Time, disassociating any native audio content from the second Vignette Clips to create a second Soundless Preview,
the steps of:

composing a second narration script for a second Soundless Preview, playing the second Soundless Preview on a Graphic User Interface while concurrently displaying the second narration script and reading aloud the second narration script, storing in a non-transitory storage medium an audio recording of the second narration script in synchronicity with the second Soundless Preview to create a Narrated Second Video Vignette, and 

the second Narrate Job comprising the steps of: 
composing a second narration script for a second Soundless Preview, playing the second Soundless Preview on a Graphic User Interface while concurrently displaying the second narration script and reading aloud the second narration script to simulate a synchronized voice-over narration, adjusting at least one of the second narration script and the second Vignette Clips, storing in a non-transitory storage medium an audio recording of the second narration script in synchronicity with the second Soundless Preview to create a Narrated Second Video Vignette, saving the Narrated Second Video Vignette in the WIP Storage Medium, and	
aggregating the Narrated First Video Vignette and the Narrated Second Video Vignette to create a completed Video Project
aggregating the Narrated First Video Vignette and the Narrated Second Video Vignette to create a completed Video Project, said aggregating step being contingent upon the completion of all pre-determined tasks and the re-computed Unfinished Project Run Time being not greater than the Max Run Time, said step of creating a completed Video Project including superimposing background music at a volume level below the average volume of the first and second Student Narrations.

It should be noted that the table above distinguishes the equivalent limitations between claim 21 of the instant application and that of claim 1 of ‘1090. In conclusion, claim 21 of the instant application is anticipated by claim 1 of ‘1090.
Regarding claim 28 of this application, 
Claim 28 of the application
Claim 3 of ‘1090
The method of Claim 21, wherein said step of curating the first Video Vignette further includes a first Reflect Job, the first Reflect Job comprising the step of completing at least one pre-determined task.
The method of Claim 1, wherein said step of curating the first Video Vignette further includes a first Reflect Job, the first Reflect Job comprising the step of completing at least one pre-determined task.

It should be noted that the table above distinguishes the equivalent limitations between claim 28 of the instant application and that of claim 3 of ‘1090. In conclusion, claim 28 of the instant application is anticipated by claim 3 of ‘1090.
Regarding claim 29 of this application, 
Claim 29 of the application
Claim 7 of ‘1090
A system for reinforcing proficiency skills including a non-transitory computer readable medium coded with instructions and executed by a processor to perform the steps of:
A system for reinforcing proficiency skills of a specified topic by teaching to an inanimate object through repetitive multi-modal cognitive stimulation using staged performances, the system including a non-transitory computer readable medium coded with instructions and executed by a processor to perform the steps of:

establishing a predetermined Max Run Time for a Video Project,
curating at least first and second Video Vignettes,
curating at least first and second Video Vignettes for the Video Project,
said step of curating the first Video Vignette comprising
said step of curating the first Video Vignette comprising a first Capture Job and a first Narrate Job,

the first Capture Job comprising the steps of: generating first raw video content by live-action video-recording a staged live-action performance about an assigned topic using a video camera device having a non-transitory camera storage medium, storing the first raw video content on the camera storage medium, designating at least a portion of the first raw video content as first Vignette Clips, the first Vignette Clips having a run time, transferring the first Vignette Clips to a non-transitory WIP Storage Medium, establishing an Unfinished Project Run Time as the run time of the first Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the Unfinished Project Run Time, altering the Unfinished Project Run Time by trimming the first Vignette Clips, disassociating any native audio content from the first Vignette Clips to create a first Soundless Preview,
the steps of: 

composing a first narration script for a first Soundless Preview, playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script, 

storing in a non-transitory storage medium an audio recording of the first narration script in synchronicity with the first Soundless Preview to create a Narrated First Video Vignette,
the first Narrate Job comprising the steps of: 

composing a first narration script for a first Soundless Preview, playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script to simulate a synchronized voice-over narration, 
storing in a non-transitory storage medium an audio recording of the first narration script in synchronicity with the first Soundless Preview to create a Narrated First Video Vignette, 
saving the Narrated First Video Vignette in the WIP Storage Medium,

said step of curating the second Video Vignette comprising a second Capture Job and a second Narrate Job,

the second Capture Job comprising the steps of: generating second raw video content by live-action video-recording a staged live-action performance about the assigned topic using a video camera device having a non-transitory camera storage medium, storing the second raw video content on the camera storage medium, designating at least a portion of the second raw video content as second Vignette Clips, the second Vignette Clips having a run time, transferring the second Vignette Clips to the non-transitory WIP Storage Medium, re-computing the Unfinished Project Run Time by summing of the run times of the first and second Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the re-computed Unfinished Project Run Time, disassociating any native audio content from the second Vignette Clips to create a second Soundless Preview,
said step of curating the second Video Vignette comprising the steps of: 
composing a second narration script for a second Soundless Preview, playing the second Soundless Preview on a Graphic User Interface while concurrently displaying the second narration script and reading aloud the second narration script, 



storing in a non-transitory storage medium an audio recording of the second narration script in synchronicity with the second Soundless Preview to create a Narrated Second Video Vignette, and
the second Narrate Job comprising the steps of: 
composing a second narration script for a second Soundless Preview, playing the second Soundless Preview on a Graphic User Interface while concurrently displaying the second narration script and reading aloud the second narration script to simulate a synchronized voice-over narration, adjusting at least one of the second narration script and the second Vignette Clips, 
storing in a non-transitory storage medium an audio recording of the second narration script in synchronicity with the second Soundless Preview to create a Narrated Second Video Vignette, saving the Narrated Second Video Vignette in the WIP Storage Medium, and
aggregating the Narrated First Video Vignette and the Narrated Second Video Vignette to create a completed Video Project.
aggregating the Narrated First Video Vignette and the Narrated Second Video Vignette to create a completed Video Project, said aggregating step being contingent upon the completion of all pre-determined tasks and the re-computed Unfinished Project Run Time being not greater than the Max Run Time, said step of creating a completed Video Project including superimposing background music at a volume level below the average volume of the first and second Student Narrations.

It should be noted that the table above distinguishes the equivalent limitations between claim 29 of the instant application and that of claim 7 of ‘1090. In conclusion, claim 29 of the instant application is anticipated by claim 7 of ‘1090.
Regarding claim 36 of this application, 
Claim 36 of the application
Claim 9 of ‘1090
The system of Claim 29, wherein said step of curating the first Video Vignette further includes a first Reflect Job, the first Reflect Job comprising the step of completing at least one pre-determined task.
The system of Claim 7, wherein said step of curating the first Video Vignette further includes a first Reflect Job, the first Reflect Job comprising the step of completing at least one pre-determined task.

It should be noted that the table above distinguishes the equivalent limitations between claim 36 of the instant application and that of claim 9 of ‘1090. In conclusion, claim 36 of the instant application is anticipated by claim 9 of ‘1090.
Regarding claim 37 of this application, 
Claim 37 of the application
Claim 1 of ‘1090
A method for reinforcing proficiency skills comprising the steps of:
A method for reinforcing proficiency skills of a specified topic by teaching to an inanimate object through repetitive multi-modal cognitive stimulation using staged performances in combination with a multi-media system, the method comprising the steps of:

establishing a predetermined Max Run Time for a Video Project,
curating at least first and second Video Vignettes, 
curating at least first and second Video Vignettes for the Video Project,

said step of curating the first Video Vignette comprising a first Capture Job and a first Narrate Job,
the first Capture Job comprising the steps of: generating first raw video content by live-action video-recording a staged live-action performance about an assigned topic using a video camera device having a non-transitory camera storage medium, storing the first raw video content on the camera storage medium, designating at least a portion of the first raw video content as first Vignette Clips, the first Vignette Clips having a run time, transferring the first Vignette Clips to a non-transitory WIP Storage Medium, establishing an Unfinished Project Run Time as the run time of the first Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the Unfinished Project Run Time, altering the Unfinished Project Run Time by trimming the first Vignette Clips, disassociating any native audio content from the first Vignette Clips to create a first Soundless Preview, 
the first Capture Job comprising the steps of: generating first raw video content by live-action video-recording a staged live-action performance about an assigned topic using a video camera device having a non-transitory camera storage medium, storing the first raw video content on the camera storage medium, designating at least a portion of the first raw video content as first Vignette Clips, the first Vignette Clips having a run time, transferring the first Vignette Clips to a non-transitory WIP Storage Medium, establishing an Unfinished Project Run Time as the run time of the first Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the Unfinished Project Run Time, altering the Unfinished Project Run Time by trimming the first Vignette Clips, disassociating any native audio content from the first Vignette Clips to create a first Soundless Preview,
the first Narrate Job comprising the steps of: composing a first narration script for the first Soundless Preview, playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script to simulate a synchronized voice-over narration, storing in a non-transitory storage medium an audio recording of the first Student Narration in synchronicity with the first Soundless Preview to create a Narrated First Video Vignette, saving the Narrated First Video Vignette in the WIP Storage Medium, 
the first Narrate Job comprising the steps of: composing a first narration script for a first Soundless Preview, playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script to simulate a synchronized voice-over narration, storing in a non-transitory storage medium an audio recording of the first narration script in synchronicity with the first Soundless Preview to create a Narrated First Video Vignette, saving the Narrated First Video Vignette in the WIP Storage Medium,
said step of curating the second Video Vignette comprising a second Capture Job and a second Narrate Job, 
said step of curating the second Video Vignette comprising a second Capture Job and a second Narrate Job,
the second Capture Job comprising the steps of: generating second raw video content by live-action video-recording a staged live-action performance about the assigned topic using a video camera device having a non-transitory camera storage medium, storing the second raw video content on the camera storage medium, designating at least a portion of the second raw video content as second Vignette Clips, the second Vignette Clips having a run time, transferring the second Vignette Clips to the non-transitory WIP Storage Medium, re-computing the Unfinished Project Run Time by summing of the run times of the first and second Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the re-computed Unfinished Project Run Time, disassociating any native audio content from the second Vignette Clips to create a second Soundless Preview, 
the second Capture Job comprising the steps of: generating second raw video content by live-action video-recording a staged live-action performance about the assigned topic using a video camera device having a non-transitory camera storage medium, storing the second raw video content on the camera storage medium, designating at least a portion of the second raw video content as second Vignette Clips, the second Vignette Clips having a run time, transferring the second Vignette Clips to the non-transitory WIP Storage Medium, re-computing the Unfinished Project Run Time by summing of the run times of the first and second Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the re-computed Unfinished Project Run Time, disassociating any native audio content from the second Vignette Clips to create a second Soundless Preview,
the second Narrate Job comprising the steps of: composing a second narration script for the second Soundless Preview, playing the second Soundless Preview on a Graphic User Interface while concurrently displaying the second narration script and reading aloud the second narration script to simulate a synchronized voice-over narration, adjusting at least one of the second narration script and the second Vignette Clips, storing in a non-transitory storage medium an audio recording of the second Student Narration in synchronicity with the second Soundless Preview to create a Narrated Second Video Vignette, saving the Narrated Second Video Vignette in the WIP Storage Medium, 
the second Narrate Job comprising the steps of: composing a second narration script for a second Soundless Preview, playing the second Soundless Preview on a Graphic User Interface while concurrently displaying the second narration script and reading aloud the second narration script to simulate a synchronized voice-over narration, adjusting at least one of the second narration script and the second Vignette Clips, storing in a non-transitory storage medium an audio recording of the second narration script in synchronicity with the second Soundless Preview to create a Narrated Second Video Vignette, saving the Narrated Second Video Vignette in the WIP Storage Medium, and
aggregating the Narrated First Video Vignette and the Narrated Second Video Vignette to create a completed Video Project, said aggregating step being contingent upon the completion of all pre-determined tasks and the re-computed Unfinished Project Run Time being not greater than the Max Run Time, said step of creating a completed Video Project including superimposing background music at a volume level below the average volume of the first and second Student Narrations.
aggregating the Narrated First Video Vignette and the Narrated Second Video Vignette to create a completed Video Project, said aggregating step being contingent upon the completion of all pre-determined tasks and the re-computed Unfinished Project Run Time being not greater than the Max Run Time, said step of creating a completed Video Project including superimposing background music at a volume level below the average volume of the first and second Student Narrations.

It should be noted that the table above distinguishes the equivalent limitations between claim 37 of the instant application and that of claim 1 of ‘1090. In conclusion, claim 37 of the instant application is anticipated by claim 1 of ‘1090.
Regarding claim 38 of this application, 
Claim 38 of the application
Claim 4 of ‘1090
The method of Claim 37, wherein the first Narrate Job further includes the step of adjusting at least one of the first narration script and the first Vignette Clips.
The method of Claim 1, wherein the first Narrate Job further includes the step of adjusting at least one of the first narration script and the first Vignette Clips.

It should be noted that the table above distinguishes the equivalent limitations between claim 38 of the instant application and that of claim 4 of ‘1090. In conclusion, claim 38 of the instant application is anticipated by claim 4 of ‘1090.
Regarding claim 39 of this application, 
Claim 39 of the application
Claim 5 of ‘1090
The method of Claim 38, wherein the second Narrate Job includes the step of altering the re-computed Unfinished Project Run Time by trimming at least one of the first and second Vignette Clips.
The method of Claim 4, wherein the second Narrate Job includes the step of altering the re-computed Unfinished Project Run Time by trimming at least one of the first and second Vignette Clips.

It should be noted that the table above distinguishes the equivalent limitations between claim 39 of the instant application and that of claim 5 of ‘1090. In conclusion, claim 39 of the instant application is anticipated by claim 5 of ‘1090.
Regarding claim 40 of this application, 
Claim 40 of the application
Claim 6 of ‘1090
The method of Claim 37, wherein said step of curating the first Video Vignette includes a first Reflect Job, the first Reflect Job comprising the step of completing at least one pre-determined task, and said step of curating the second Video Vignette includes a second Reflect Job, the second Reflect Job comprising the step of completing at least one predetermined task.
The method of Claim 1, wherein said step of curating the first Video Vignette includes a first Reflect Job, the first Reflect Job comprising the step of completing at least one pre-determined task, and said step of curating the second Video Vignette includes a second Reflect Job, the second Reflect Job comprising the step of completing at least one pre-determined task.

It should be noted that the table above distinguishes the equivalent limitations between claim 40 of the instant application and that of claim 6 of ‘1090. In conclusion, claim 40 of the instant application is anticipated by claim 6 of ‘1090.

Specification Objections
Specification is objected to because of the following informalities:
In paragraph [0043], line 6, “[t]he student uses the Practice session 66 to speak out-load the previously composed script 58.” It seems “speak out-load” is a typographical error and should be “speak out-loud”. Appropriate correction is required.

Claim Objections
Claim 27 is objected to because of the following informalities:
In claim 27, line 5, Examiner suggests not using abbreviation “WIP” for its first time appearance in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 21, claims 29 and 37 mutatis mutandis, recite the phrase “playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script” and “playing the second Soundless Preview on a Graphic User Interface while concurrently displaying the second narration script and reading aloud the second narration script”. The limitations for having a system to “read[ing] aloud the first narration script” and “read[ing] aloud the second narration script” were not described in the specification. Instead, per paragraph [0043] of the specification, a script should be read out loud by a student, not by the system.
Claims 22-28 depend on claim 21; claims 30-36 depend on claim 29; and claims 38-40 depend on claim 37, thus 35 U.S.C. 112(a) rejection is also applicable.

Allowable Subject Matter
Claims 21, 28-29, and 36 would be allowable if overcome 35 U.S.C. 112(a) and the double patenting rejections for the features found from allowed U.S. patent 10,741,090: 
"composing a first narration script for a first Soundless Preview, playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script, storing in a non-transitory storage medium an audio recording of the first narration script in synchronicity with the first Speechless Preview to create a Narrated First Video Vignette, and
aggregating the Narrated First Video Vignette and the Narrated Second Video Vignette to create a completed Video Project.” as recited in claims 21 and 29.
Claims 37-40 would be allowable if overcome 35 U.S.C. 112(a) and the double patenting rejections for the features found from allowed U.S. patent 10,741,090: 
"designating at least a portion of the first raw video content as first Vignette Clips, the first Vignette Clips having a run time, transferring the first Vignette Clips to a non-transitory WIP Storage Medium, establishing an Unfinished Project Run Time as the run time of the first Vignette Clips in the WIP Storage Medium, reporting the mathematical difference between the Max Run Time and the Unfinished Project Run Time, altering the Unfinished Project Run Time by trimming the first Vignette Clips, disassociating any native audio content from the first Vignette Clips to create a first Soundless Preview,
composing a first narration script for the first Soundless Preview, playing the first Soundless Preview on a Graphic User Interface while concurrently displaying the first narration script and reading aloud the first narration script to simulate a synchronized voice-over narration, storing in a non-transitory storage medium an audio recording of the first Student Narration in synchronicity with the first Soundless Preview to create a Narrated First Video Vignette, and
aggregating the Narrated First Video Vignette and the Narrated Second Video Vignette to create a completed Video Project, said aggregating step being contingent upon the completion of all pre-determined tasks and the re-computed Unfinished Project Run Time being not greater than the Max Run Time, said step of creating a completed Video Project including superimposing background music at a volume level below the average volume of the first and second Student Narrations.” as recited in claim 37.
The remaining claims depend on claims 21, 29, and 37 would be also allowable if overcome 35 U.S.C. 112(a) and the double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484